      Case 6:21-cv-00162-ADA-JCM Document 153 Filed 06/14/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

Jennilyn Salinas, et al.,                         §
                                                  §
                   Plaintiffs                     §
                                                  §
vs.                                               §       NO. 6:21-CV-162
                                                  §
Nancy Pelosi, et al.,                             §
                                                  §
                   Defendants.                    §


                                    [PROPOSED] ORDER


       Having considered Defendants DSCC and DCCC’s (the “Committees”) and Plaintiffs’

Joint Advisory to the Court, the Court GRANTS the Committees’ Motion to Set Aside Entry of

Default, ECF No. 127. The Court orders the Clerk of Court to set aside the Entry of Default against

Defendants DSCC and DCCC, ECF Nos. 123, 124.



             14th
SIGNED this _________ day of June, 2021.

                                                         _________________________________

                                                         ALAN D ALBRIGHT
                                                         UNITED STATES DISTRICT JUDGE
